Order filed August 22, 2013




                                     In The

                       Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00107-CV
                                  ____________

                           JUNE G. BARTLE, Appellant

                                       V.

               MAIN STREET ACQUISITION CORP., Appellee


                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                     Trial Court Cause No. CV-0067462

                                  ORDER

      Appellant’s brief was due July 12, 2013. No brief or motion for extension of
time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
September 20, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                     PER CURIAM